Citation Nr: 1504711	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for osteomyelitis, bilateral feet, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for a kidney condition, to include as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1980 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Subsequent jurisdiction over this claim has been transferred to the Wilmington, Delaware RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for the following disabilities: diabetes mellitus, type II; peripheral neuropathy; osteomyelitis, bilateral feet; a kidney condition; and cataracts.  

Service treatment records reveal that during service the Veteran repeatedly showed elevated glucose levels.  For instance, in August 1986 the Veteran's glucose-fasting level was 115.  In October 1987, the level had increased to 133.  The Veteran was diagnosed with diabetes in 1993, when he presented to his primary care physician with complaints of polyuria, polydysia, generalized weakness and fatigue.  He had slight numbness and tingling in his hands and feet.  He was having nocturia and craving for sweets.  He had lost weight despite good oral intake. 

The Veteran has not had an examination to determine the etiology of his diabetes mellitus, type II; the Board has determined that one is warranted.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Peripheral neuropathy; osteomyelitis, bilateral feet; a kidney condition; and cataracts can all be complications of diabetes mellitus, type II.  As, such the Board considers these claims inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for purposes of determining the etiology of his currently diagnosed diabetes mellitus, type II.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:  

Is it is as least as like as not (50 percent probability or greater) that the Veteran's current diabetes is related to his active service or any incident therein.  The examiner is specifically asked to consider and discuss the elevated glucose levels reported in August 1986 and October 1987 as well as the two articles submitted by the Veteran discussing pre-diabetes.  

2.  Schedule the Veteran for a VA examination for purposed of determining the etiology of his currently diagnosed disabilities of: peripheral neuropathy; osteomyelitis, bilateral feet; kidney condition; and cataracts.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:  

a.  Is it at least as likely as not (50 percent probability or greater) that any of the above listed disabilities are related to his active service or any incident therein.

b.  Is it at least as likely as not (50 percent probability or greater) that any of the above listed disabilities are related to his currently diagnosed diabetes mellitus, type II.  

c.  Is it at least as likely as not (50 percent probability or greater) that any of the above listed disabilities were aggravated (increased in severity) by the Veteran's currently diagnosed diabetes mellitus, type II.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3.  After conducting any additional development deemed necessary, the RO should then review the record and readjudicate the claims of service connection.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




